Exhibit 10.2

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAW, AND MAY NOT BE
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS
COVERING ANY SUCH TRANSACTION OR (B) SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION.

 

PROMISSORY NOTE

 

Issue Date: March 29, 2004

 

Maturity Date: March 31, 2006

 

$245,000.00

             

Number 2

Orlando, Florida

 

FOR VALUE RECEIVED, ACTION PRODUCTS INTERNATIONAL, INC., a Florida corporation
(the “Maker”), promises to pay to Judith Kaplan Trust, or his, her or its
registered assigns (the “Payee”), the principal sum of Two Hundred Forty-Five
Thousand dollars ($245,000.00), together with interest in arrears on the unpaid
principal balance from time to time outstanding from the date hereof until the
entire principal amount due hereunder is paid in full at the rate of six (6%)
percent per annum. The unpaid principal balance and all accrued interest thereon
is due and payable in full on March 31, 2006. The Maker may prepay this Note at
any time without penalty or premium.

 

Upon the occurrence of an Event of Default, the entire unpaid principal balance
hereunder and any accrued and unpaid interest thereon may be declared
immediately due and payable without notice, demand, presentment or protest. The
following shall constitute “Events of Default”

 

(a) If the Maker shall default in the payment of any part of the principal or
interest of this Note when the same shall become due and payable, whether at
maturity or at any other date fixed for payment;

 

(b) If the Maker makes an assignment for the benefit of creditors or is
adjudicated bankrupt, or if a petition in bankruptcy or for reorganization or to
effect a plan of arrangement with creditors is filed by or against the Maker; or
if the Maker applies for or permits the appointment of a receiver or trustee for
any of its property or assets; or if any such receiver or trustee is appointed
for any of its properties or assets, or if any of the above actions or
proceedings are commenced by or against the Maker; or

 

(c) If the Maker is dissolved or liquidated.

 

If any of the foregoing Events of Default shall occur, the interest rate payable
hereunder shall increase to the lower of (i) fifteen percent (15%) per annum or
(ii) the highest rate of interest allowable under law and in any such event
Payee may at any time (unless all defaults shall theretofore have been remedied)
at Payee’s option, by written notice to the Maker, declare this Note to be due
and payable in full. Upon mailing of such notice this Note shall immediately
mature and become due and payable in full together with interest accrued hereon
and Payee may execute Payee’s rights as set forth herein.

 

If one or more Events of Default shall occur and be continuing, and this Note
shall be due and payable as set forth above and, subject to the terms hereof,
Payee may proceed to protect and enforce Payee’s rights by an action at law,
suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein, or for an injunction against a
violation of any of the



--------------------------------------------------------------------------------

terms hereof, or in aid of the exercise of any power granted hereby or by law.
In the event of default, the Maker agrees to pay to Payee such further amount as
shall be sufficient to cover the costs and expenses of collection, and all costs
related to Payee’s enforcement of Payee’s rights under this Note, including,
without limitation, reasonable attorneys’ fees and expenses whether or not a
formal action is commenced. No right, power or remedy conferred hereby upon
Payee shall be exclusive of any other right, power or remedy referred to herein
nor now or hereafter available at law, in equity, by statute or otherwise. No
course of dealing and no delay on the part of Payee in exercising any right,
power or remedy shall operate as a waiver thereof or otherwise prejudice Payee’s
rights, powers and remedies.

 

This Note shall be governed by and construed and enforced in accordance with the
laws of the State of New York. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to the benefit of and be enforceable by
Payee and Payee’s successors and assigns. This Note may not be modified or
altered in any manner except by a signed writing. The failure of Payee at any
time or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by Payee of any
condition of this Note or the breach of any provision hereof, whether by conduct
or otherwise, in any one or more instances shall be deemed to be construed as a
further or continuing waiver of any such condition or breach. By accepting this
Note, Payee agrees to be bound by the terms and conditions hereof.

 

Upon receipt of evidence satisfactory to the Maker of the loss, theft,
destruction or mutilation of this Note and, in the case of any such loss, theft
or destruction, upon delivery of indemnity satisfactory to the Maker (if
reasonably requested), or in case of such mutilation, upon surrender and
cancellation of this Note, the Maker will issue a new note, or like tenor, in
lieu, and dated the date, of such lost, stolen, destroyed or mutilated Note.

 

All agreements between the Maker and the Payee are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to the Payee for the use, forbearance or detention of
the indebtedness evidenced hereby exceed the maximum permissible under
applicable law. As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof; provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest than
the highest permissible rate under applicable law in effect as of the date
hereof, then this Note shall be governed by such new law as of its effective
date. If, from any circumstance whatsoever, fulfillment of any provision hereof
at the time performance of such provision shall be due shall involve
transcending the limit of validity prescribed by law, then the obligation to be
fulfilled shall automatically be reduced to the limit of such validity, and if
from any circumstances the Payee should ever receive as interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance evidenced
hereby and not to the payment of interest, and, if the principal amount of the
Note has been paid in full, shall be refunded to the Maker. This provision shall
control every other provision of all agreements between the Maker and the Payee
with respect to this indebtedness evidenced hereby.

 

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as an
instrument under seal by its duly authorized representative as of the day and
year first above written.

 

WITNESS:   ACTION PRODUCTS INTERNATIONAL, INC.

/s/ ROBERT L. BURROWS

--------------------------------------------------------------------------------

  By:  

/s/ RONALD S. KAPLAN

--------------------------------------------------------------------------------

Robert L. Burrows       Ronald S. Kaplan         President and Chief Executive
Officer

 

2